Ok Rehearing.
Manning, C. J.
Two factors enter into the calculation of fees for services, such as those rendered by the plaintiffs. One is the extent and kind of service, and the labor incident to its rendition — the other is the ability of the party, who is liable, to pay.
Giving due consideration to both of them, we think the demand of the plaintiffs is reasonable, and therefore
It is ordered and adjudged that our former decree is amended by inserting therein the sum of twenty-five hundred and thirty-nine dollars and fifty cents instead of the sum therein mentioned, and as thus amended, that it be and remain the judgment of the court.